In view of the fact that the necessary parties for the probate of a will are not before the court, the decree should be modified by striking out of the first adjudicating clause of the decree the following words, "was duly executed by Betty Hirsch and published and declared by her to be her last will and testament and was not revoked by Betty Hirsch," and by striking out the word "probated" in the third line from the end of that paragraph and inserting in place thereof the words "Proceedings taken therein for its probate." Also by *Page 477 
inserting in the second adjudicating clause after the word "void" in the second line from the end thereof, the words "as to the defendants" and in the eighth adjudicating paragraph after the word "void" in the last line, inserting the words "as to them," and as so modified the judgment should be affirmed, with costs to the respondent.
The judgment should be modified in accordance with this opinion and as so modified affirmed, with costs to respondent.
POUND, Ch. J., CRANE, LEHMAN, KELLOGG, O'BRIEN, HUBBS and CROUCH, JJ., concur.
Judgment accordingly.